Citation Nr: 9916874	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating action of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


REMAND

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates, 
such that it prevents him from working.  Initially, the Board 
notes that documentation included in the claims folder 
indicates that the veteran has participated in a VA 
vocational rehabilitation program.  Complete records 
pertaining to Chapter 31 benefits are not associated with the 
record and must be obtained prior to appellate disposition.  

In an April 1986 rating decision, service connection was 
granted and a 10 percent rating assigned for lumbosacral 
strain.  In that rating action, it was noted that during 
service, the veteran had complained of back pain after 
pushing a mop and was diagnosed as having pulled muscles.  
The report of a January 1986 VA examination included the 
veteran's report of the history of his injury and subsequent 
complaints and yielded a diagnosis of lumbosacral strain.  X-
ray studies of the lumbosacral spine and pelvis suggested "a 
little" voluntary muscular spasm as evidence by 
straightening of the lumbar lordosis.  No localized bony 
abnormality was seen at that time.

Additional medical evidence of record includes reports 
considered by the Social Security Agency (SSA) in a 
determination that the veteran was entitled to disability 
benefits from that agency.  The primary diagnosis considered 
to be the cause of the veteran's disability was noted to be 
severe degenerative disc disease of the lumbosacral spine.  
Included in those records are reports detailing treatment 
received by the veteran following a work-related back injury 
in August 1987.  In an August 1987 statement, a private 
physician who had examined the veteran after that accident 
noted that the veteran was suffering from a lumbar 
intervertebral injury which was accompanied by ligamentous 
instability, myofascitis, and localized evidence of nerve 
root irritation.  

The veteran was afforded a VA examination in January 1993 
which included the examiner's notation of both the in-service 
and post-service injuries to the veteran's back and yielded 
diagnoses of lumbosacral strain and degenerative disc disease 
L3-4, L4-5 and L5-S1 with possible herniated nucleus pulposus 
at L4-5.  In a February 1993 rating action, based in part on 
that examination report, the RO increased the rating to the 
current level of 40 percent, effective from December 14, 
1992.  

The veteran was afforded VA examinations in September 1997 
and January 1999 which included comment on the severity of 
his disability, but do not appear to have been based on a 
review of the complete record.  In particular, neither 
examination report referred to the intercurrent back injury 
and its effects on the veteran's overall disability or 
employability.  While the report of the most recent 
examination included a medical opinion that the veteran's low 
back strain was of severity sufficient to preclude 
employability, it is unclear whether the examiner made any 
distinction between the disabling effects of the service-
connected lumbosacral strain and the residuals of the post-
service back injury.

Thus, the Board finds that a remand is necessary.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
reexamining the low back disability, it will be necessary for 
the examiner to provide a medical interpretation of the 
record for the purpose of helping to clarify the scope of the 
present grant of service connection.  To the extent that any 
disability superimposed by the post-service back injury 
contributes to the veteran's present impairment, such 
additional increment of disability cannot be considered for 
rating purposes.  It will be necessary for the examiner to 
make some attempt to determine whether symptoms caused by the 
service-connected lumbosacral strain may be dissociated from 
those related to the later accident which was noted to have 
been an intervertebral injury.  If the symptoms cannot be 
satisfactorily dissociated, all must be considered for rating 
purposes.  

In addition, the VA examination conducted must include an 
opinion as to the effect the veteran's service-connected 
disability has on his ability to work.  Such an opinion is 
required before the Board can decide the issue of a total 
rating based on individual unemployability.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  

Furthermore, since the record includes the veteran's 
allegations of substantial functional impairment due to pain 
and examiners' recording of the same, the claim must also be 
reviewed in light of the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board points out, however, that the 40 
percent evaluation presently assigned represents the maximum 
rating assignable under Diagnostic Codes 5292 and 5295.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as interpreted 
in DeLuca, do not afford a basis for an increase beyond the 
40 percent level.  See also Johnston v. Brown, 10 Vet. 
App. 80 (1997).  If, however, the medical evidence developed 
on remand leads to the conclusion that the veteran's service-
connected disability includes both muscular and disc 
manifestations, then consideration of Diagnostic Code 5293, 
under which the maximum rating is 60 percent, would be 
appropriate and the DeLuca analysis would apply.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his back disability 
since 1997.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The RO should obtain the veteran's VA 
Chapter 31 Vocational Rehabilitation 
folder and associate it with the claims 
folder.  

3.  The veteran should be afforded 
appropriate VA examinations in order to 
determine the precise nature and the 
severity of the pathology associated with 
the service-connected lumbosacral strain.  
All indicated tests and studies should be 
conducted, and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for use in study of the case.  The 
examiner should attempt to identify all 
manifestations of the service-connected 
lumbosacral strain, as distinguished from 
superimposed acquired pathology.  If a 
distinction is possible, such impairment 
should be quantified specifically and in 
detail.  If it is not possible to do so, 
the examiner should so state.  The 
examiner should express an opinion as to 
whether the extent to which the disabling 
manifestations have been related to the 
service-connected lumbosacral strain, 
considered alone, without regard to any 
other disability, results in impairment 
of employability.  Those findings should 
include all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45.  
Each such problem should be expressed in 
terms of additional range of motion loss 
beyond that clinically demonstrated.  All 
findings, opinions and bases therefor 
should be set forth in detail.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected low back disability, 
taking into consideration all applicable 
rating criteria and DeLuca.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


